Citation Nr: 1013102	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
temporal lobe epilepsy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as bipolar disorder I and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran testified before the undersigned via 
teleconference in November 2009.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that there are 
potentially relevant records from the Social Security 
Administration that have not been obtained.

The RO did process an inquiry in January 2006 as to whether 
the Veteran was in receipt of Social Security disability 
benefits and learned that he was not.  However, in December 
2007 and February 2008 the RO was contacted by the Veteran's 
private attorney in order to get copies of rating decision 
letters and other contents of the claims file for the 
purpose of the Veteran's pending application and hearing for 
Social Security Administration disability benefits.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include medical and other records from SSA.  See 
38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992), the CAVC found that VA's duty to 
assist specifically includes requesting information from 
other Federal departments.  In Baker v. West, 11 Vet. App. 
163, 169 (1998), the CAVC further stated that VA is required 
to obtain evidence from other agencies, including decisions 
by administrative law judges from the SSA.

Having been put on notice of the existence of this evidence, 
the Board is of the opinion that the VA's duty to assist the 
Veteran extends to obtaining these relevant Social Security 
disability records.  See Murincsak; see also Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010).  "As 
part of the Secretary's obligation to review a thorough and 
complete record, VA is required to obtain evidence from the 
Social Security Administration, including any decisions by 
the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet.App. 67, 74 (1996).

As well, while the processing of the Veteran's original 
claim in 1975 including the RO's search for and receipt of 
his service treatment records, the RO noted at the time the 
records did not appear complete and the RO had inquired 
about clinical or inpatient records for the Veteran from 
Lowry Air Force Base.  See January 1976 response from NRPC 
that it had no additional records.  The Board notes no 
inquiry is of record regarding the Veteran's described 
evaluation and hospitalization at the Fitzsimmons Army 
Hospital in 1972.  See VA 1976 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of any 
decision awarding the Veteran disability 
benefits from the Social Security 
Administration and the medical evidence 
considered in reaching any such decision.

2.  The RO/AMC should obtain and associate 
with the claims file any VA treatment 
records pertaining to the Veteran's 
epileptic seizures and psychiatric 
disabilities dated since March 2008.  

3.  The RO/AMC should send an inquiry to 
NPRC (National Personnel Records Center) 
regarding any inpatient treatment records 
for the Veteran from 1971 to 1975 at the 
Fitzsimmons Army Hospital, Aurora, 
Colorado.  Any negative reply should be 
documented for the record.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


